The findings of fact being too meager to fully inform this court in respect to the previous weekly earnings of Tom Williams, the bill of exceptions is considered. Ex parte Mt. Carmel Coal Co., 209 Ala. 519, 96 So. 626. In Woodward Iron Co. v. Bradford, 206 Ala. 447, 90 So. 803, Ex parte H. T. Smith Lumber Co., 206 Ala. 485, 90 So. 807, and Ex parte Sloss-Sheffield S.  I. Co. (Greek's Case), 207 Ala. 219,92 So. 458, it was declared of adjudications under the Workmen's Compensation Act (Laws 1919. p. 206) that, where there is "any legal evidence to support the finding, such finding is conclusive, and no technical questions as to the admissibility of evidence will be here considered." At the trial the evidence of the wife and Mr. Donaldson was before the court, and there was evidence on the part of the former to support the judgment rendered.
The costs were awarded within the terms of the statute. Gen. Acts 1919, p. 228.
The writ is denied.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur. *Page 282